Case 1:03-md-01570-GBD-SN Document 4691-2 Filed 07/17/19 Page 1of3

EXHIBIT B
Case 1:03-md-01570-GBD-SN Document 4691-2 Filed 07/17/19 Page 2 of3

Case 1:18-cv-11876-GBD-SN Document 12 Filed OB/aéH@srRage 1 of 2

DOCUMENT

UNITED STATES DISTRICT COURT ea ONICALLMEILED

SOUTHERN DISTRICT OF NEW YORK DATE FILED:

   

Moody-Theinert et al.

CERTIFICATE OF MAILING
7 Case No.: __18CV11876 (GBD) (SN)

 

Islamic Republic of Iran

I hereby certify under the penalties of perjury that on the 27th day of March, 2019 _ I served:
Minister of Foreign Affairs, Ministry of Foreign Affairs of the Islamic Republic of Iran at Iman Khomeini

Avenue. ATTN: Mohammad Javad Zarif

 

 

LJ the individual of the foreign state, pursuant to the provisions of FRCP 4(f)2(c)(ii).

J the head of the ministry of foreign affairs, pursuant to the provisions of the Foreign
Sovereign Immunities Act, 28 U.S.C, § 1608(a)(3).

x] the Secretary of State, Attn: Director of Consular Services, Office of Policy Review and

Inter-Agency Liaison (CA/OCS/PRN), U.S. Department of State, SA-29, 4" Floor, 2201 C Street NW,
Washington, DC 20520, pursuant to the provisions of the Foreign Sovereign Immunities Act, 28 U.S.C.
§ 1608(a}(4).

LJ the head of the agency or instrumentality of the foreign state, pursuant to the provisions
of the Foreign Sovereign Immunities Act, 28 U.S.C. § 1608(b)(3)(B).

__.2___ copy(ies) of the Summons, Complaint deemed filed on December 17, 2018, Civil Cover
Sheet, Notice of Suit prepared in accordance with 22 CF § 93.2 with a copy of 28 U.S.C. 1330, Affidavit
of Translator (Along with translations of the above documents)

by Fedex Tracking # 860665427443

Dated: New York, New York
March 27, 2019

 

Jou

RuBY J. KRAJICK ype
pid leer,
oF CY 5 fy ak

Shanee vile - | \. : ,
DEPUTY, GLERR

ye
Y

 

 
Case 1:03-md-01570-GBD-SN Document 46
age.4:18-cv-11876-GBD-SN Document ]
FedEx. us aii  BbOb bS4e 74H4R |

 

 

 

 

 

 

 

 

 

 

Express Baad =
From ftezsepintandpresshard Jove Fote 4a Express Package Service Packages upto 150 bs,
oa Arcomininter © 783754049 Oo Eset Cees Ovemiom [fern teorae
SATURDAY Dero , ‘Spturchny Cetvery NOT evazabie,
sontors U. SAH ECE ERC GOUT» Ruby J. Krajick FedBe Express Saver
Name Phone ( ) Oe. oun tlt “LI ms Seestey abr Nor weatsba
Sguthern Pistrigt of New York tS Fee tetene  e eel li — * Termeatboextiere,
ceo e er 4b Express Freight Service Packages over 150 fhs.
Ex IDay Feel fod FedEx 3Day Freight
500 Pe 1 S C ee ndon hereay CL] & See ty thn O Sosteytebaryh tvalaie,
Address ar baie tty Centric ty mocilocations
ania 5 Packagi Packaging
City New York state NY ap 10007 ] Fedex D1 poses q Fed ==] Fade © [other
Envalope* Ca eee sundypek Tube haces auorestean
Yourfoteraal Hil oa Rstorence 101147. JPOU2** 6 Special Handling ———$__—— [ache Feds aildross in Sanction

 

SATURDAY Delive: ' HOLD Satund
Fede 7 CO Sea Cl HOLD Sotuny

: ecretary,of State
resntsa 3S BEZEELSE BE Efngular phane( 202) 736~9110 cm Ratan Raia.

Door this shipment contain dangngnies goads?

 

 

 

 

 

 

 

 

 

 

 

 

Office of Policy Review and Inter~Agency Liason “eect

Company OM Bist Weejpopeain a» be 1—__1y
U.5. Departmentof State ‘ b [J cargo Aircraft Only
Recipient's §A-29, 4th Floor
Address 2 = 7 Payment Bititor ine iddiiasca Vin ocbinibileelil
SSS “ ‘CJ gerd, E Recipient =] Thied Party af CraditCard —[_] CastyChack
Address 2201 C Street NW hed | _..
Toraquest a package beheld ata spectfic FedEx location, prt FodEx address baie, Facts Acct He é a 8 4 7 S u 0 Y ~ 5 eo
cy Washington sete DC yp 20520 Total Packages Total Weight Total Declared Valuet
$ 0
‘aaa innraiiaaecanciaatienGeememratae FEOmO

 

 

 

8 NEW Residential Delivery Signature Options rycareptes vignetre, check Dreciertudrect

es. ORE. Oa
LS hiiaed
ewe Signor are feo spon

Rov, Date A SPart FLSE20 Sy Fad Eee PAWTED (N LLA SAY

 

 

 
